Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the Request for Continued Examination filed 18 December 2020.  Claim(s) 21-23, 27-29, 31, 33-35 has/have been amended.  Claims 1-20 have been canceled.  Claims 21-38 are pending and have been considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim(s) 21, 27 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6 and 11 of U.S. Patent No. 8,291,347 B1 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Claims of instant application 13/619754
Claims of US Patent 8,291,347 B1
Claim 21.  A method of managing unopened and undisplayed electronic messages on an electronic device, the method comprising the steps of: 
displaying a message listing on a display of the electronic device on a message listing device, the message listing comprising a plurality of opened and unopened electronic messages, each of the opened and unopened electronic messages comprising a respective indication of a given message's opened or unopened status; 
displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message
displaying a home screen of the electronic device, the home screen providing the unopened message indicator that at least one electronic message of the previously displayed message listing remains in the unopened state; 
receiving at least one additional electronic message while the message listing is not being displayed on the display of the electronic device; 
determining, by the electronic device, whether the electronic device is displaying the message listing when receiving the at least one additional electronic message;
in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message, displaying at the home screen a second indicator that the received at least one additional electronic message is in an unopened state and has not been displayed in the message listing, the second indicator being displayed as an annunciated version of the previously displayed unopened message indicator; and  Page: 3 of10
maintaining the annunciated version of the previously displayed unopened message indicator for as long as the at least one additional electronic message remains undisplayed in the message listing.

receiving at least one electronic message; 
providing a first non-numerical indicator reflecting a presence of the at least one received electronic message being unopened, and that the at least one received electronic message has not yet been displayed in a message listing; 
detecting display of a message listing including the at least one received electronic message without displaying content from a body of the at least one received electronic message, the at least one received electronic message remaining in an unopened state; and 
generating a second indicator reflecting a presence of the at least one received electronic message 

display a message listing on a display of the handheld electronic device on a message listing screen, the message listing comprising a plurality of opened and unopened electronic messages, each of the opened and unopened electronic messages comprising a respective indication of a given message's opened or unopened status; 
display, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message
display a home screen of the handheld electronic device, the home screen providing the unopened message indicator that at least one electronic message of the previously displayed message listing remains in the unopened state; 
receive at least one additional electronic message while the message listing is not being displayed on the display of the handheld electronic device; 
determine whether the handheld electronic device is displaying the message listing when receiving the at least one additional electronic message;
in response to determining that the handheld electronic device is not displaying the message listing when receiving the at least one additional electronic message, display at the home screen a previously displayed unopened message indicator; and 
maintain the annunciated version of the previously displayed unopened message indicator for as long as the at least one additional electronic message remains undisplayed in the message listing.


receive at least one electronic message; 
provide a first non-numerical indicator on the display reflecting the presence of the at least one received electronic message being unopened, and that the at least one received electronic message has not yet been displayed in a message listing; 
detect an input from the input device to display a message listing that does not display content from a body of unopened electronic messages, such that the at least one received electronic message remains in an unopened state; and 
generate a second indicator on the display, the second indicator reflecting the presence of the at least one received electronic message being in the unopened state but having been displayed in the message listing, the first non-numerical indicator being different from the second indicator in that the first non-numerical indicator comprises an annunciation providing an indication that the at least one received electronic message has not yet been displayed in the message listing.


displaying a message listing on a display of the device on a message listing screen, the message listing comprising a plurality of opened and unopened electronic messages, each of the opened and unopened electronic messages comprising a respective indication of a given message's opened or unopened status; 
displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message
displaying a home screen of the device, the home screen providing the unopened message indicator that at least one electronic message of the previously displayed message listing remains in the unopened state; 
receiving at least one additional electronic message while the message listing is not being displayed on the display of the device; 
determining whether the device is displaying the message listing when receiving the at least one additional electronic message;
in response to determining that the device is not displaying the message listing when receiving the at least one additional electronic message, displaying at the home screen a second indicator that the received at least one additional electronic message is in an unopened state and has not been displayed in the message listing, the second indicator being displayed as an annunciated version of the previously displayed unopened message indicator; and 
maintaining the annunciated version of the previously displayed unopened message indicator for as long as the at least one additional electronic message remains undisplayed in the message listing.

a message list displaying at least one electronic message received with identification of electronic messages that are in an unopened state; 
input means for selectively displaying the message list on the display, the message list displaying summary information of electronic messages received, wherein content from a body of the at least one electronic messages is not displayed in the message list such that the at least one electronic message remains in an unopened state; and 
indicator means on the display for providing a first non-numerical indicator reflecting the presence of electronic messages in the unopened state that have been received since the message list was last displayed, and a second indicator reflecting the presence of electronic messages in the 




Claim(s) 21, 27 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6 and 11 of U.S. Patent No. 8,291,347 B1, hereinafter referred to as Bocking, in view of Brockenbrough (US 2002/0076004 A1), Keyworth, II et al. (US 5,579,472),  Abi-Saleh et al. (US 7,102,765 B1).
Home link displayed below the message inventory of emails and voice messages.  Furthermore, on the message summary page, it is clear that the number of unread emails corresponds to the number of emails that were not reviewed on the message 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add displaying a home screen of the electronic device, the home screen providing the unopened messge indicator that at least one electronic message of the previously displayed message listing remains in the unopened state, and displaying at the home screen a second indicator that the received at least one additional electronic message is in an unopened state and has not been displayed in the message listing, and maintaining the annunciated version of the first indicator for as long as the at least one additional electronic message remains undisplayed in the message listing to Claim 1 of Bocking for the limitations of Claim 21 of the instant application because Claim 1 of Bocking clearly indicates that the state of the display includes a state when the message listing is not displayed as indicated by the limitation “detecting display of a message listing”.  It would have been obvious to add these limitations to Bocking to keep the screen of a user’s device from being cluttered when displaying icons for accessing other applications and functions of the device.  In other words, it is a common feature and function of electronic devices to provide a display screen for selecting a desired application from among a plurality of applications and then to display screens specific to the selected application apart from the icons of the other applications.  Furthermore, the invention of Bocking is directed to a home screen (Paragraph 0018 of 
The instant claims further include the limitations, “displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message”.  Keyworth has been combined with Brockenbrough for these limitations.  Keyworth discloses displaying a message queue comprising a listing of messages received from a sending user, the message queue including indications whether the message has previously been read or heard by the subscriber (i.e., OLD) or just received (i.e., NEW) and counts (93a) of total messages that have previously been read or heard by the subscriber (i.e., OLD) or just received (i.e., NEW) (Col. 7, Lines 1-20).  Adding this feature to Brockenbrough would make the interface intuitive and user-friendly by providing message summary information that the user can recognize at a glance to allow the user to assess the need to check messages at the present, i.e. if the user has a small number of new messages, the user may choose to defer checking messages to a later time, however, on the other hand, if the user has received a larger number of messages, the user may want to scan through and read new messages so that an important message is not missed.
The instant claims further include the limitations, “receiving at least one additional electronic message while the message listing is not being displayed on the display of 
Abi-Selah has been combined with Brockenbrough for the limitation, “receiving at least one additional electronic message while the message listing is not being displayed on the display of the electronic device”.  Bocking is directed to receving a plurality of messages (Paragraph 0018).
Abi-Selah has been combined with Brockenbrough for the limitations, “determining, by the electronic device, whether the electronic device is displaying the message listing when receiving the at least one additional electronic message; in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message”.  The claims already include the limitation, “receiving at least one additional electronic message while the message listing is not being displayed on the display of the electronic device”, therefore, a determination that the electronic device is displaying and not displaying the message listing would be necessary to determine “while the message listing is not being displayed on the display of the electronic device”.
It is the examiner’s opinion that these limitations do not patentably distinguish the claims of Bocking from the instant claims.  That is, while the added limitations are not present in the claims of Bocking, the added limitations are directed to the inventive concept disclosed in the written description and drawings of Bocking.  For example, 
Claims 27 and 33 are similar in scope to Claim 21 with the exception that Claim 27 is directed to a handheld device and Claim 33 is directed to a non-transitory computer readable storage medium, therefore, they are rejected under the same rationale as set forth above.

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 21, 23-25, 27, 29-31, 33, 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brockenbrough (US 2002/0076004 A1) in view of Keyworth, II et al. (US 5,579,472) and further in view of Abi-Saleh et al. (US 7,102,765 B1).

Claim 21.  Brockenbrough discloses a method of managing unopened and undisplayed electronic messages on an electronic device, the method comprising the steps of: 
displaying a message listing on a display of the electronic device on a message listing screen, the message listing comprising a plurality of opened and unopened electronic messages, each of the opened and unopened electronic messages comprising a respective indication of a given message's opened or unopened status, a user logs in and a message inventory page is displayed (P. 0022, 0024), ; 
displaying a home screen of the electronic device, the home screen providing the unopened message indicator that at least one electronic message of the previously displayed message listing remains in the unopened state, screen 2210, the message inventory page, in Figure 7 includes the text “Home”; displaying a Home page summarizing pending messages including tagged fields or controls for a total list of message items 2011, those that are unread 2012, all of the e-mail messages 2013, the unread e-mail messages 2014, all of the voice mail messages 2015 and the unread (unplayed) voice mail messages 201, and icons for new messages, urgent messages, etc (Paragraph 0032, Figure 4) Window 2010 Home displays both unread and new messages; it appears that unread messages are the messages that have not been reviewed in the inventory page 2210 in Figure 7 and not marked with a checkmark; therefore, the unread messages correspond to the unreviewed messages and the text “unread” corresponds to the claimed “unopened message indicator” added to the message inventory page of Brockenbrough by Keyworth; 
displaying at the home screen a second indicator that the received at least one additional electronic message is in an unopened state and has not been displayed in the message listing, the second indicator being displayed as an annunciated version of the previously displayed unopened message indicator, on the HTML page 2010 summarizing pending messages as depicted since 1 message is indicated as being unreviewed on the message inventory page and 1 message is indicated as being unread on the message summary page, it is consistent that the “new” indicator indicates a different status of message other than the 1 unread message, and since the message inventory page is first displayed to a user when a user logs in (P. 0022, 0024), and then afterwards the message summary page is displayed, the “new” indicator would indicate an updated status since the user left the message inventory page and opened the message summary page, such as a new message that has arrived since the user left the message inventory page.

Brockenbrough does not disclose displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status displaying a message queue comprising a listing of messages received from a sending user, the message queue including indications whether the message has previously been read or heard by the subscriber (i.e., OLD) or just received (i.e., NEW) and counts (93a) of total messages that have previously been read or heard by the subscriber (i.e., OLD) or just received (i.e., NEW) (Col. 7, Lines 1-20).  Therefore, considering the teachings of Brockenbrough and Keyworth, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message with the teachings of Brockenbrough.  One would have been motivated to combine displaying, in addition to the message listing that includes the respective indication of the given message's opened or unopened status for the each of the opened and unopened electronic messages, an unopened message indicator on the message listing screen, wherein the unopened message indicator indicates a presence of at least one unopened message with the teachings of Brockenbrough to make the interface intuitive and user-friendly 

Brockenbrough does not disclose receiving at least one additional electronic message while the message listing is not being displayed on the display of the electronic device, as disclosed in the claims.  However, in the same field of invention, Abi-Saleh discloses a plurality of application windows are displayed on a display and some are lower in z-order than a top-most window and not displayed, wherein one of the applications that is lower in z-order and not displayed is an email application and receives an email message while not displayed (Col. 10, Lines. 54 – Col. 11, Lines. 14).  Therefore, considering the teachings of Brockenbrough, Keyworth and Abi-Selah, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine receiving at least one additional electronic message while the message listing is not being displayed on the display of the electronic device with the teachings of Brockenbrough and Keyworth.  One would have been motivated to combine receiving at least one additional electronic message while the message listing is not being displayed on the display of the electronic device with the teachings of Brockenbrough and Keyworth in order to make Brockenbrough consistent in allowing a user to display a message inventory listing where a user can review and mark a 

Brockenbrough does not disclose determining, by the electronic device, whether the electronic device is displaying the message listing when receiving the at least one additional electronic message; in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message, as disclosed in the claims.  However, Abi-Selah discloses displaying a plurality of application windows at different layers in a z-order, determining whether an application window is being displayed (covered by another window at higher z-order) by retrieving the handle of the window that is currently active and determining the state of the application and the application’s associated window (Col. 10, Lines 61 – 66).  Therefore, considering the teachings of Brockenbrough, Keyworth and Abi-Selah, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine determining, by the electronic device, whether the electronic device is displaying the message listing when receiving the at least one additional electronic message; in response to determining that the electronic device is not displaying the message listing when with the teachings of Brockenbrough, Keyworth and Abi-Selah.  One would have been motivated to combine determining, by the electronic device, whether the electronic device is displaying the message listing when receiving the at least one additional electronic message; in response to determining that the electronic device is not displaying the message listing when receiving the at least one additional electronic message with the teachings of Brockenbrough, Keyworth and Abi-Selah since the action for determining unread messages is already disclosed in Brockenbrough by displaying the message inventory page and reviewing and not reviewing messages, where the not-reviewed messages are unread messages, but Brockenbrough discloses no mechanism for updating the message summary page, especially when a new message arrives, and providing Brockenbrough with a mechanism for receiving and notifying a user of new, and consequently, unread messages that have been received when the message summary page is being displayed would allow the user to be notified of new unread messages received while the message summary page is opened so the user doesn’t have to close the message summary page and reopen it.

Brockenbrough does not explicitly disclose maintaining the annunciated version of the previously displayed unopened message indicator for as long as the at least one additional electronic message remains undisplayed in the message listing, as disclosed in the claims.  However, Brockenbrough discloses displaying a page summarizing pending messages including tagged fields or controls for a total list of message items 2011, those that are unread that is, since 1 message is indicated as being unreviewed on the message inventory page and 1 message is indicated as being unread on the message summary page, it is consistent that the “new” indicator indicates a different status of message other than the 1 unread message, and since the message inventory page is first displayed to a user when a user logs in (P. 0022, 0024), and then afterwards the message summary page is displayed, the “new” indicator would indicate an updated status since the user left the message inventory page and opened the message summary page, such as a new message that has arrived since the user left the message inventory page, and if a user redisplayed the Message inventory page, then the only statuses assigned to messages are reviewed and unreviewed.  Therefore, considering the teachings of Brockenbrough, Keyworth and Abi-Selah, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine maintaining the annunciated version of the previously displayed unopened message indicator for as long as the at least one additional electronic message remains undisplayed in the message listing with the teachings of Brockenbrough, Keyworth and Abi-Selah.  One would have been motivated to combine maintaining the annunciated version of the previously displayed unopened message indicator for as long as the at least one additional electronic message remains undisplayed in the message listing with the teachings of Brockenbrough, Keyworth and Abi-Selah in order to provide more flexibility to Brockenbrough by providing an indicator to the user to indicate the arrival of new messages apart from the already assigned message status 

Claim 23.  Brockenbrough, Keyworth and Abi-Selah disclose the method of Claim 21, and Brockenbrough further discloses the unopened message indicator comprises an icon, the display also includes icons for new messages, urgent messages, etc (Paragraph 0032, Figure 4) Since the claim does not further describe the appearance or form of the claimed icon, within the broadest reasonable interpretation of “icon”, the underlined “unread” indicator, or the number “1” could be interpreted as an icon.  

Claim 24.  Brockenbrough, Keyworth and Abi-Selah disclose the method of Claim 23, and Brockenbrough but do not disclose the icon is an unopened mail icon, as disclosed in the claims.  However, Brockenbrough discloses the display also includes icons for new messages, urgent messages, etc, see the unopened envelop icon for emails (Paragraph 0032, Figure 4).  Therefore, considering the teachings of Brockenbrough, Keyworth and Abi-Selah, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the icon is an unopened mail icon with the teachings of Brockenbrough, Keyworth and Abi-Selah.  One would have been motivated to combine the icon is an unopened mail icon with the teachings of Brockenbrough, Keyworth and Abi-Selah 

Claim 25.  Brockenbrough, Keyworth and Abi-Selah disclose the method of Claim 21, and Brockenbrough further discloses displaying a third indicator comprising a visual indicator of a count of unopened electronic messages, displaying a count for unread email messages 2014 (Paragraph 0032, Figure 4).  

Claim(s) 27, 29, 30, 31 disclose(s) handheld electronic device (comprising: an input device and a display) claim(s) similar to the method claim(s) of Claim(s) 21, 23, 24, 25 and is/are rejected with the same rationale.

Claim(s) 33, 35, 36, 37 disclose(s) non-transitory computer-readable storage medium (storing instructions executed by a processor of a device) claim(s) similar to the method claim(s) of Claim(s) 21, 23, 24, 25 and is/are rejected with the same rationale.

Claim(s) 22, 26, 28, 32, 34, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brockenbrough (US 2002/0076004 A1) in view of Keyworth, II .

Claim 22.  Brockenbrough, Keyworth and Abi-Saleh disclose the method of Claim 21, but do not disclose the second indicator is generated by applying an annunciation to the unopened message indicator comprising at least one of: flashing, bolding, changing a size, and changing a color of the unopened message indicator, as disclosed in the claims.  However, in the same field of invention, Sone discloses receiving a message with icon parameters and an associated message, the icon parameters indicating color of the icon and blinking properties (Paragraph 0045), displaying an icon with the color and blinking properties with the message displayed over the icon, for example, an icon indicating a received voice mail with the alphanumeric message displayed over the voice mail icon (Paragraph 0046).  Therefore, considering the teachings of Brockenbrough, Keyworth, Abi-Saleh and Sone, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the second indicator is generated by applying an annunciation to the unopened message indicator comprising at least one of: flashing, bolding, changing a size, and changing a color of the unopened message indicator with the teachings of Brockenbrough, Keyworth and Abi-Saleh.  One would have been motivated to combine the second indicator is generated by applying an annunciation to the unopened message indicator comprising at least one of: flashing, bolding, changing a size, and changing a color of the unopened message indicator with the teachings of Brockenbrough, Keyworth and Abi-Saleh in order to make the display of a plurality of information to a user more efficient to save limited screen space and to display received information in a user-friendly display mode (Sone: Paragraphs 0004, 0010-0012).

Claim 26.  Brockenbrough, Keyworth and Abi-Saleh disclose the method of Claim 25, but do not disclose an annunciation is added to the third indicator when the second indicator is displayed, the annunciation to the third indicator comprising at least one of: flashing, bolding, changing a size, and changing a color of the third indicator, as disclosed in the claims.  However, in the same field of invention, Sone discloses receiving a message with icon parameters and an associated message, the icon parameters indicating color of the icon and blinking properties (Paragraph 0045), displaying an icon with the color and blinking properties with the message displayed over the icon, for example, an icon indicating a received voice mail with the alphanumeric message displayed over the voice mail icon (Paragraph 0046).  Therefore, considering the teachings of Brockenbrough, Keyworth, Abi-Saleh and Sone, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine an annunciation is added to the third indicator when the second indicator is displayed, the annunciation to the third indicator comprising at least one of: flashing, bolding, changing a size, and changing a color of the third indicator with the teachings of Brockenbrough, Keyworth and Abi-Saleh.  One would have been motivated to combine an annunciation is added to the third indicator when the second indicator is displayed, the annunciation to the third indicator with the teachings of Brockenbrough, Keyworth and Abi-Saleh in order to make the display of a plurality of information to a user more efficient to save limited screen space and to display received information in a user-friendly display mode (Sone: Paragraphs 0004, 0010-0012).
indicator.
Claim(s) 28, 32 disclose(s) handheld electronic device (comprising: an input device and a display) claim(s) similar to the method claim(s) of Claim(s) 22, 26 and is/are rejected with the same rationale.

Claim(s) 34, 38 disclose(s) non-transitory computer-readable storage medium (storing instructions executed by a processor of a device) claim(s) similar to the method claim(s) of Claim(s) 22, 26 and is/are rejected with the same rationale.

Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive.
With respect to Claim 21, the applicant argues:
[T]he Office Action has not cited any passages in Keyworth teaching or suggesting that the same unopened message indicator is displayed in the message listing screen and in the home screen.



[T]he Office Action has not cited any passages in Brockenbrough teaching or suggesting that the same unopened message indicator is displayed on the message listing screen and on the home screen to indicate a presence of at least one unopened message on the electronic device.

Furthermore, the Office Action fails to cite any passages in Abi-Saleh to remedy the above-identified deficiencies.

The examiner respectfully disagrees.  The examiner combined Keyworth with Brockenbrough for the limitation of displaying the unopened message indicator for a message in the message listing.  On the message listing screen in Brockenbrough, a read message is indicted with a checkmark and unread messages are indicated by a blank field.  However, in Brockenbrough, on the message summary page, which is equivalent to the claimed home screen, unread messages are explicitly indicated by a numeral and the text “unread”.  In addition, a “new” message indicator is included on the message summary page of Brockenbrough.  The “new” message indicator indicates a different status from the unread message indicator.  Therefore, the combination of Keyworth with Brockenbrough would add the unread message indicator of Keyworth to 

With respect to Claim 21, the applicant argues:
[T]he Office Action fails to cite any passages in Brockenbrough teaching or suggesting that the second indicator, being displayed as an annunciated version of the previously displayed unopened message indicator, indicates that at least one additional electronic message is received in an unopened state and has not been displayed in the message listing.

Furthermore, the Office Action fails to cite any passages in Abi-Saleh to remedy the above-identified deficiencies. For at least these reasons, Applicant respectfully requests allowance of independent claim 21 and its dependents. For similar reasons, Applicant respectfully requests allowance of independent claims 27 and 33 and their dependents.

[T]he “NEW” indicator in Keyworth fails to teach or suggest that the second indicator is an annunciated version of the previously displayed unopened message indicator. In other words, the claim recites two 

Furthermore, the Office Action fails to cite any passages in Abi-Saleh to remedy the above-identified deficiencies. For at least these reasons, 

The examiner respectfully disagrees.  The applicant argues that the information displayed on the message summary page in Brockenbrough correlates with the information displayed on the message inventory page.  For example, the applicant argues that the 2 read email messages and the one unread message on the message inventory page are reflected by the email message counts of 3 email messages and 1 unread message, and, therefore, the “new” email message indicator is consistent with the presence of the one unread message of the message inventory page.  However, on the message summary page, the indication of “1 unread” email message is already consistent with the one unread email message of the message inventory page.  Therefore, the “new” email message indicator is more consistent with providing 
The applicant argues, the ‘NEW’ indicator in Keyworth fails to teach or suggest that the second indicator is an annunciated version of the unopened message indicator indicating that at least one additional electronic message is received in an unopened state and has not been displayed in the message listing and the Office Action fails to cite any passages in Abi-Saleh to remedy the above identified deficiencies.  The examiner does not rely on Keyworth for this limitation.  Since the examiner believes that the “new” email message indicator conveys separate information from the unread email message count, the examiner believes that the “new” indicator can be interpreted to be an annunciated version of the unread email message indicator.  Again, the examiner has not relied on Abi-Saleh for these limitations.

Claims 27 and 33 are directed to similar limitations and the response to Applicant’s arguments with respect to Claim 21 also apply to Claims 27 and 33.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        1/16/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177